Citation Nr: 0405094	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  03-12 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for hypothyroidism, to 
include as a result of exposure to herbicides.

2.  Entitlement to service connection for nephrolithiasis, to 
include as a result of exposure to herbicides.

3.  Entitlement to service connection for hypertension, to 
include as secondary to post-traumatic stress disorder 
(PTSD).

4.  Entitlement to service connection for a disability 
manifested by cardiac arrhythmia, to include as secondary to 
PTSD.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to March 
1970, with service in the Republic of Vietnam.  He was 
awarded the Combat Infantryman Badge.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  December 2002 by the Sioux Falls, 
South Dakota, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that the veteran did not perfect an appeal on 
the issue of entitlement to an evaluation in excess of 10 
percent for a skin disorder and, consequently, that issue is 
not before the Board at this time.  See 38 C.F.R. § 7105 
(West 2002).

The issues of entitlement to service connection for 
hypertension and a disability manifested by cardiac 
arrhythmia are being remanded to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran if further action is required on his part.

FINDINGS OF FACT

1.  Hypothyroidism and nephrolithiasis were not present in 
service or until years thereafter.

2.  There is no competent medical evidence linking current 
hypothyroidism and nephrolithiasis to the veteran's active 
service.

3.  Hypothyroidism and nephrolithiasis are not recognized by 
VA as associated with exposure to herbicides.




CONCLUSION OF LAW

Hypothyroidism and nephrolithiasis were not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In the instant case, with regard to the veteran's claims for 
service connection for hypothyroidism and nephrolithiasis, 
the Board finds that VA has complied with the requirements of 
the statute.  The veteran has not identified any evidence 
which may be pertinent to those claims which the RO has not 
obtained and considered.  The RO notified the veteran of the 
requirements in law to establish entitlement to the benefits 
which he is seeking.  In May 2002 and June 2002 letters, the 
RO notified the veteran of the evidence which he should 
submit to substantiate his claims.  In addition, after a 
February 2003 informal conference, a Decision Review Officer 
notified the veteran of the evidence which the veteran had 
agreed to attempt to submit in support of his claims.  In 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) addressed the contents of the notice which is 
required by the VCAA.  The Court cited to 4 requirements 
under 38 U.S.C.A. § 5103(b), 38 C.F.R. § 3.159(b), and 
Quartuccio, supra: notice of the information and evidence not 
of record which is necessary to substantiate the claim; 
notice of the information and evidence that VA will seek to 
provide; notice of the information and evidence the claimant 
is expected to provide; and a request to the claimant to 
provide VA with all relevant evidence and argument pertinent 
to the claim at issue.  With regard to the claims for service 
connection for hypothyroidism and nephrolithiasis, the 
communications from the RO to the veteran have complied with 
the requirements of 38 U.S.C.A. § 5103(b), 38 C.F.R. 
§ 3.159(b), and Quartuccio, supra.  The Board concludes that 
all reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims for service 
connection for hypothyroidism and nephrolithiasis and that, 
with regard to those issues, the notice provisions of the 
VCAA have been complied with.  The Board finds that there 
will be no prejudice to the veteran if the Board decides 
those claims on appeal at this time and the Board will, 
therefore, proceed to consider those claims on the merits.  
See Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003); see also Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2003).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).

Applicable laws and regulations provide that, if a veteran 
was exposed to a herbicide agent during active service, 
certain diseases shall be service connected, if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service.  The 
listed diseases are: chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers; soft-tissue sarcoma; and Type 2 
diabetes mellitus.  See 38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. § 3.309(e) (2003).  38 C.F.R. § 3.307(a)(6)(iii) 
(2003) provides that a veteran who served in the Republic of 
Vietnam from January 1962 to May 1975 shall be presumed to 
have been exposed during such service to a herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during service.

In the veteran's case, his service medical records are 
entirely negative for any findings or diagnosis of a thyroid 
disorder or nephrolithiasis.  (The Board notes that 
nephrolithiasis is defined as a condition marked by the 
presence of renal calculi, or kidney stones.  See Dorland's 
Illustrated Medical Dictionary 1109 (28th ed., 1994).)

With regard to the veteran's thyroid gland, post-service 
private medical records show that, in April 1984, at a 
private hospital, it was noted that the veteran's local 
doctor had diagnosed hyperthyroidism the previous year.  The 
veteran underwent a thyroidectomy for diagnosed Grave's 
disease, the result of which was hypothyroidism for which he 
then began to take prescribed Synthroid.  The Board notes 
that the veteran's service medical records are negative for 
any findings or diagnosis of Grave's disease, the surgical 
treatment for which resulted in his current hypothyroidism.

Because there is no competent medical evidence linking 
current hypothyroidism to any incident or manifestation 
during the veteran's active service, the Board finds that 
service connection for hypothyroidism on a direct basis is 
not warranted.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  Furthermore, hypothyroidism is not one of 
the diseases listed at 38 C.F.R. § 3.309(e) (2003) which is 
recognized by VA as associated with exposure to herbicides, 
and so presumptive service connection for hypothyroidism as a 
result of exposure to herbicides is not warranted.  See 
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6), 
3.309(e) (2003).  

In his substantive appeal, received in April 2003, the 
veteran stated that medical literature documents the impact 
of Agent Orange (a herbicide) on the endocrine system, 
including the thyroid gland.  However the veteran did not 
submit any medical literature showing that herbicides cause 
or aggravate thyroid disease.  In any event, as a layman, the 
veteran is not qualified to offer an opinion on questions of 
medical diagnosis or medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  For that reason, 
his statement does not provide a basis on which service 
connection for his hypothyroidism might be granted.

With regard to nephrolithiasis, in his substantive appeal, 
received in April 2003, the veteran stated that he was not 
treated in service for nephrolithiasis.  Post-service private 
medical records show the initial treatment for a ureteral 
calculus (stone) was in January 1985, almost 15 years after 
the veteran's separation from service.  Post-service 
treatment records also show that the veteran has continued to 
develop ureteral and kidney stones, including as recently as 
2003.  Because there is no competent medical evidence linking 
current nephrolithiasis to any incident or manifestation 
during the veteran's active service, the Board finds that 
service connection for hypothyroidism on a direct basis is 
not warranted.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  Furthermore, nephrolithiasis is not one of 
the diseases listed at 38 C.F.R. § 3.309(e) (2003) which is 
recognized by VA as associated with exposure to herbicides, 
and so presumptive service connection for nephrolithiasis as 
a result of exposure to herbicides is not warranted.  See 
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6), 
3.309(e) (2003).

In sum, there is no basis in the record to find that either 
hypothyroidism or nephrolithiasis is related in any way to 
the veteran's active service, to include his presumed 
exposure to herbicides, and the Board must, therefore, 
conclude that the preponderance of the credible evidence of 
record is against the claims for service connection for 
hypothyroidism and nephrolithiasis.  Entitlement to service 
connection for hypothyroidism and nephrolithiasis on either a 
direct or presumptive basis is not established.  See 
38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).

As the preponderance of the evidence is against the veteran's 
claims for service connection for hypothyroidism and 
nephrolithiasis, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002). 





ORDER

Service connection for hypothyroidism, to include as a result 
of exposure to herbicides, is denied.

Service connection for nephrolithiasis, to include as a 
result of exposure to herbicides, is denied.

REMAND

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  Secondary service-connection may also be 
granted for the degree to which a non-service-connected 
disorder is aggravated by a service-connected disorder.  
See 38 C.F.R. § 3.310(a) (2003); Allen v. Brown, 7 Vet. 
App. 439 (1995).  

The veteran contends that his service connected disability of 
PTSD caused or has aggravated his hypertension and cardiac 
arrhythmia.  In his substantive appeal, he requested an 
opportunity to undergo a medical examination and that the 
examiner be requested to offer an opinion on the relationship 
between his service connected PTSD and hypertension/claimed 
disability manifested by cardiac arrhythmia.  Because the 
Board finds that VA's duty to assist the veteran in the 
development of facts pertinent to his claims, pursuant to the 
VCAA, requires affording the veteran the opportunity to 
undergo such an examination, VA will accede to the veteran's 
request.

Accordingly, this case is REMANDED for the following:

The RO/AMC should arrange for the veteran to undergo a 
cardiac examination.  It is imperative that the 
examiner review the pertinent medical records in the 
claims file and a copy of this REMAND.  The examiner 
should respond to the following questions: Is it more 
likely (a greater than 50 percent probability), less 
likely (a less than 50 percent probability), or at 
least as likely as not (50 percent probability) that 
the veteran's hypertension was caused by or has been 
aggravated (an increase in the severity of the 
underlying condition) by symptoms of his PTSD?  Does 
the veteran have a heart disorder manifested by cardiac 
arrhythmia?  Is it more likely (a greater than 50 
percent probability), less likely (a less than 50 
percent probability), or at least as likely as not (50 
percent probability) that a heart disorder manifested 
by cardiac arrhythmia, if found, was caused by or has 
been aggravated (an increase in the severity of the 
underlying condition) by symptoms of his PTSD?  In the 
event that you find that hypertension and/or a disorder 
manifested by cardiac arrhythmia was (were) not caused 
by but was (were) aggravated by PTSD, please address 
each of the following medical issues:
(1) The baseline manifestations which are due to the 
effects of non-service connected hypertension and/or a 
disorder manifested by cardiac arrhythmia;
(2) The increased manifestations which, in the 
examiner's opinion, are proximately due to service 
connected PTSD, based on medical considerations; and
(3) The medical considerations supporting an opinion 
that increased manifestations of hypertension and/or a 
disorder manifested by cardiac arrhythmia are 
proximately due to PTSD.     

A rationale should be provided for the opinions 
expressed.

Following completion of these actions, the evidence should be 
reviewed and a determination should be made as to whether the 
veteran's claims may now be granted.  If the decision remains 
adverse to the veteran on any issue, he and his 
representative should be provided with an appropriate 
Supplemental Statement of the Case and an opportunity to 
respond thereto.  The case should then be returned to the 
Board for further appellate consideration, if otherwise in 
order.  The purpose of this REMAND is to assist the veteran.  
By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the veteran until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matters which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



